DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        DEBORAH ROSENBERG, BARBARA ROSENBERG, and
                  LAWRENCE ROSENBERG
                       Appellants,

                                    v.

                SIDNEY SILVER and JUDITH SILVER,
                            Appellees.

                              No. 4D18-3385

                          [October 31, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; G. Joseph Curley, Jr., Judge; L.T. Case No.
502017CA010063XXXXMB.

  Joshua S. Widlansky of Padula Bennardo Levine, LLP, Boca Raton, for
appellants.

  Michael P. Reitzell of Michael P. Reitzell, P.A., West Palm Beach, for
appellees.

PER CURIAM.

  Affirmed.

TAYLOR, MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.